 

Exhibit 10.6

 

TRITON DISTRIBUTION SYSTEMS INC. and YDEE

MARKETING and DISTRIBUTION AGREEMENT

03/10/06

1.                 SERVICES

A.             Triton Distribution Systems, Inc., a California corporation (TDS)
with its principal place of business at One Harbor Drive, Suite 300, California
94965, USA, (“Agreement”) and Yoee, a Beijing, China corporation desire to enter
into a Marketing and Distribution Agreement for the purpose of (a) providing
access for Yoee to worldwide GDS database and (b) distributing Yoee’s domestic
Chinese air, car, hotel, etc. inventory via TDS’s Gateway and subscriber network
internationally.

B.               Pursuant to the terms and conditions of this Agreement, Yoee or
its designate affiliate will provide to TDS the Services specified on the
attached Services Designator, which shall include a license to use any Software
provided hereunder. Yoee owns or properly licenses each of the Yoee Services and
is authorized to distribute the Services to TDS.

C.               Yoee will provide TDS access to the Services via the public
Internet and Yoee will establish a separate and exclusive domain for TDS and its
customers. TDS shall have sole responsibility for any interface between the
Triton Distribution Systems software application and the Services.

D.              End Users will be allowed to access the Services only via their
use of Triton Distribution Systems software applications.

2.                 DEFINITIONS

A.             “Booking” means an active booking or a ticketed passive booking
for the services of an air, car, hotel, cruise or tour vendor that participates
in the Services, less cancellations thereof, which (i) is made by TDS or a End
User directly via the services or Triton Distribution; (ii) results in a fee
payable directly or indirectly by the vendor to Yoee; and (iii) is not
speculative, fictitious, or made solely for the purpose of achieving
productivity-based booking subjectives.

B.               “Documentation” means all manuals, operating procedures,
instructions, guidelines, and other materials provided by Yoee to TDS, including
electronic formats.

C.               “Red Dragon” means the Internet-based “front-end” software
applications developed and maintained by TDS.

D.              “End User” means a travel agency or an individual consumer that
has entered into an End-User License Agreement with TDS to utilize Red Dragon or
that is a User of an Internet website that is linked to Red Dragon for the
purpose of accessing travel reservation services.

E.                “Network” means a system of computer hardware, software
utilizing the Internet, used to distribute its Services by routing messages and
data between the Nodes and the Yoee Data Center.

F.                “Subscriber” means any travel agent or other person that has
entered into a subscriber agreement with TDS to gain access to the Services.

G.               “Transaction” means one or more messages accessing the Services
that is transmitted by TDS or by an End User via Red Dragon.

H.              “Interface software” means any forms, message formats, and
applications which perform transactions between Yoee and TDS.

1


--------------------------------------------------------------------------------




 

I.                   “Yoee Services” mean messages, forms, software and
procedures by which availability inquiries and bookings on Yoee’s inventory may
be made (by Yoee).

3.                 SALE OF CHINESE DOMESTIC AIRLINE TICKETS

A.             TDS will offer to and book from international agencies, Yoee’s
sale of domestic Chinese airline tickets.

B.               All passenger records will be booked in Yoee’s name with Yoee’s
IATA number. All reservations residing in the TravelSky database will carry
Yoee’s name and IATA number.

C.               When a sale is made, TDS will automatically notify Yoee after
validating the credit card. Yoee will be responsible for returning a
confirmation number for any reservation issued outside China within the “normal
confirmation time” of 48 hours.

D.              The Passenger Name Record (PNR) will be built in the TravelSky
data base and will include all pertinent information including Yoee’s name and
IATA number.

E.                When the confirmation is sent, the sale can be completed and
the credit card transaction will take place and be shown in the PNR. The sale is
non-refundable (TDS can offer the clients cancellation insurance). The sale is
made by Yoee who will be paid by the credit card company directly.

F.                Yoee will establish a separate and exclusive domain for TDS
and its agencies to make air and hotel reservations over the Internet.

G.               All tickets issued on Chinese domestic airlines will be
e-tickets. No hardcopy tickets will be permitted. All tickets will be prepaid
and non-refundable.

When booking an airline reservation the agency would receive a quote and once
the reservation is booked and the confirmation number is received then the
client’s credit card will be charged. The confirmation number would trigger the
credit card charge. All transactions would be prepaid by credit card and billed
directly to the customer, but the clearing Bank will pay Yoee directly. The
transaction is fully prepaid and non-refundable. Yoee will collect all
commissions from the Chinese airlines. TDS will not charge Yoee or the Chinese
airlines any fees or commissions. TDS and the travel agents will collect
transaction/access fees directly and only from the travel customer.

The diagram below shows the transaction flow:

[g149841kki001.jpg]

2


--------------------------------------------------------------------------------




 

4.                 ACCESS TO WORLDWIDE GDS DATA BASE

A.             TDS will arrange for Yoee to have access via TDS Gateway to a
Worldwide GDS Data Base to book international airlines, hotels, car rentals,
cruises, and travel leisure packages.

B.               TDS will provide point of sales reservation system
[TravelExpert 2] or internet reservations engine [Reslink2] needed by Yoee to
perform international reservation.

C.               All passenger records in the GDS will show Yoee’s name and IATA
number only.

D.              All airline tickets and travel documents will be issued by Yoee
in the name of Yoee and IATA number as the originating travel agency.

E.                All commissions will be paid directly and exclusively to Yoee
from all travel providers.

F.                TDS will offer all these services to Yoee without charge.

The diagram below shows the flow of the transactions between Yoee - Triton
Distribution Systems and the Worldwide International GDS Data Base.

[g149841kki002.jpg]

5.                 TERM

This Agreement will commence on March 10, 2006 (“Contract Effective Date”) and
will expire March 9, 2008; TDS and Yoee agree to renew this Agreement for an
additional 48-month period at terms mutually agreed to.

6.                 USE OF SERVICES

A.             TDS has no ownership, right, or title in or to any Yoee Services,
and may not remove identifying marks from the Yoee Services or subject same to
any lien or encumbrance. TDS will utilize the Yoee Services strictly in
accordance with the Documentation.

B.               End Users may access the Services only through their use of
Triton Distribution Systems and are prohibited from accessing the Yoee Services
directly. All End Users are solely the customers of TDS.

C.               Yoee may enhance, modify, or replace (collectively, “Update”)
any of the Yoee Services at any time. If TDS elects to use an Update, such use
will constitute its agreement to abide by the terms and conditions pertaining to
such use as established by Yoee. TDS acknowledges that there may be instances
where TDS is required to use an Update; provided, however, in such event, Yoee
agrees that there shall be no charge to TDS for its use of such Update.

E.                Yoee is expressly prohibited from soliciting or selling any
Yoee services to any TDS customer.

3


--------------------------------------------------------------------------------




 

7.                 FINANCIAL MATTERS

A.             TDS will pay Yoee an upfront fee of $6,000 for the initial
implementation of the XML interface.  This fee will be refunded when TDS has
booked 5000 segments within one year of the contract signing date.

B.               A credit card clearing bank, which is mutually acceptable to
both Yoee and TDS, will clear all credit card transactions daily and
automatically credit the net travel price to Yoee and credit any added service
or access charges to TDS.

C.               All transactions booked by TDS will be charged to the travel
customer’s credit card and will be prepaid and non-refundable.  Once Yoee’s
account is credited then Yoee is responsible for providing the applicable
services, and in the event that such services are not provided, Yoee assumes
full responsibility to the End User directly.  Any prepaid reservations canceled
or not provided as contracted shall be repaid by Yoee directly to the End User,
either by crediting the End User’s credit card account within 48 hours or by
wire transfer within 15 days of non-performance or cancellation.

8.                 THIRD PARTY PRODUCTS

Yoee has no liability whatsoever with respect to any product that is not
provided by Yoee (“Third Party Product”) and is used by TDS in conjunction with
the Yoee Services, including Triton Distribution Systems.  TDS shall indemnify
and hold harmless Yoee for all liabilities, costs, and expenses resulting from
or related to TDS’ use of a Third Party Product.

9.                 WARRANTIES

A.             Yoee represents and warrants that: (i) it is the owner or
authorized licensee of the Services; (ii) it has the right to provide the
Services to TDS; and (iii) it shall use commercially reasonable efforts to
maintain the availability of the Services.

B.               This warranty shall be null and void if TDS (i) fails to use
the Services in accordance with the documentation and this Agreement; (ii) fails
to use required Updates; or (iii) makes any unauthorized change to the
Services.  Furthermore, Yoee shall have no liability to TDS whatsoever if TDS’s
use of a Third Party Product proximately causes the failure of performance under
Article 10.A.

C.               Yoee (i) MAKES NO OTHER WARRANTY WITH RESPECT TO THE SERVICES
OR ANY PRODUCTS OR SERVICES PROVIDED BY YOEE; (ii) MAKES NO WARRANTY WHATSOEVER
WITH RESPECT TO THIRD PARTY PRODUCTS; AND (iii) EXPRESSLY DISCLAIMS ALL OTHER
WARRANTIES, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

D.              Subject to Article 7.A, in the event of a claim by a third party
TDS due solely to an alleged breach of a warranty set forth in Article 9.A(i) or
9.A(ii), Yoee will defend TDS and hold TDS harmless against such claim; provided
that (i) TDS notifies Yoee of such claim within 30 days after it becomes aware
of the claim; (ii) Yoee controls the defense and any settlement of such claim;
and (iii) TDS cooperates in Yore’s defense of the claim.  Furthermore, if Yoee
is found to be in breach of a warranty set forth in Article 8.A, Yoee shall, at
its option and expense, modify or replace the component of the Services causing
the breach or, in the case of a breach of Article 9.A(i) or 9.A(ii), may instead
obtain for TDS the right to continue to use such component of the Services.

E.                The remedies available under this Article 9 are exclusive of
any other remedy provided for in this Agreement or any other remedy, now or
hereafter existing at law, in equity, by statute or otherwise for breach of
Article 9.A.

4


--------------------------------------------------------------------------------




 

F.                TDS represents and warrants that no written or oral
representation or warranty made or information furnished by TDS to Yoee contains
any untrue statement of material fact.

10.          LIMITATION OF LIABILITY

Except for the specific remedies provided for in Articles 9 and 12 of this
Agreement, Yoee shall not be liable to TDS under contract law or in tort for
(and TDS hereby waives and releases Yoee, its officers, directors, employees,
agents, successors and assigns from) all obligations, liabilities, rights,
claims, damages and remedies of TDS, arising by law or otherwise, due to any
defects, errors, malfunctions, performance, failure to perform, use of the
Services (or any part thereof), interruptions of Services, or acts of Yoee’s
agents or subcontractors.  Further, without limiting the generality of the
foregoing, Yoee shall not in any case be liable for lost business, lost revenue,
lost profits, lost profits, lost data, lost savings or any economic loss or
damage of any kind or nature, including any other direct, indirect, incidental,
special or consequential damages.

11.          TERMINATION FOR CAUSE

A.             If either party (the “Defaulting Party”) fails to perform or
observe any of its material obligations hereunder, and such failure continues
for a period of 30 business days after written notice (expect in any
circumstance where a cure is impossible in which case there shall be no cure
period) from the other party (the “Insecure Party”, then the Insecure Party may
immediately terminate this Agreement.  If Yoee is the Defaulting Party
hereunder, then, without prejudice to any other rights or remedies of TDS,
including the right to recover liquidated damages all or any of the rights of
Yoee under this Agreement may, at the option of TDS, be terminated, reduced or
restricted.

B.               Notwithstanding anything to the contrary in this Agreement,
provisions that by their nature and intent should survive expiration or
termination, including, but not limited to, those related to confidentiality,
liquated damages, Software license restrictions, and risk of loss, shall so
survive.

12.          INDEMNIFICATION

A.             Each party (“Indemnitor”) shall indemnify and hold harmless the
other party, its owners, officers, directors, employees, agents, successors and
assigns (each an “indemnitee”), against and from third party liabilities,
including reasonable attorneys’ fees, costs and expenses incident thereto, which
may be incurred by an indemnitee solely by reason of any injuries or deaths of
persons, or the loss of, damage to, or destruction of property, including loss
of use thereof, arising out of or in connection with any act, failure to act,
error or omission of the indemnitor, its officers, directors, employees, agents
or subcontractors in the performance or failure of performance of its
obligations under this Agreement.

B.     TDS and Yoee shall indemnify and hold harmless the other party, its
owners, officers, directors, employees, agents, successors and assigns, against
and from any and all third party liabilities, including reasonable attorneys’
fees, costs and expenses incident thereto, which may be incurred solely as a
result of the other party’s use of the Services, including, without limitation,
fraudulent bookings, unintended errors, or incorrect information.

13.          DAMAGES

If one party fails to perform or observe its obligations pursuant to the
provisions of Article 8 or 14 hereof, then the other party shall be liable to
the non-performing party for all legal damages and equitable relief available
under the law, including, without limitation, injunctive relief, monetary
damages, attorneys’ fees and all costs incurred in enforcing such provisions.
Further, nothing contained in this Article 13 shall be deemed to limit the
indemnification obligations specified elsewhere in this Agreement.

5


--------------------------------------------------------------------------------




 

14.          CONFIDENTIALITY

Neither party shall disclose the trade secrets and proprietary and confidential
information of the other party, including, but not limited to, the provisions of
this Agreement provided, however, either party may share the terms of this
Agreement with its accountant and attorney strictly on a need-to-know basis.
Neither party shall use the name, logo or product names of the other in
brochures, proposals, contracts or other publicly disseminated materials without
first securing the other party’s written approval.

15.          GOVERNING LAW: JURISDICTION

This Agreement and any disputes arising under or in connection with this
Agreement shall be governed by the internal laws of the State of California,
without regard to its conflicts of laws principles. All actions brought by Yoee
to enforce, arising out of or relating to this Agreement shall be brought and
tried in federal or state courts located within the County of Marin, State of
California, and the parties hereby consent to submit to the personal
jurisdiction of such courts and to venue therein.

16.          SALE AND ASSIGNMENT

Either party shall have the right to assign or transfer this agreement or any
part thereof by advising the other party in writing thirty (30) days prior to
the assignment or transfer.

17.          GENERAL

A.             Neither party shall be deemed to be in default or liable for any
delays if and to the extent that performance is delayed or prevented by an event
of force majeure.

B.               The failure of either party to exercise or its waiver or
forbearance of any right or privilege under this Agreement shall not be
construed as a subsequent waiver or forbearance of any such term or condition by
such party.

C.               Any notice permitted or required to be given hereunder shall be
sent by first class mail, postage prepaid,  or by any more expedient written
means to the address of TDS as specified above; notices to Yoee shall be sent
to: Yoee.com, No.20 Xibahe Dongil, Chaoyang District, Beijing, P.R. China,
100028.

D.              If any provision of this Agreement is held invalid or otherwise
unenforceable, the enforceability of the remaining provisions will not be
impaired thereby.

E.                In the event of an action to enforce this Agreement or to seek
remedies for a breach of this agreement, the prevailing party shall be entitled
to receive from the other party reimbursement of its reasonable attorneys’ fees,
expenses and court costs.

18.          ENTIRE AGREEMENT

This Agreement, together with any attachments now or hereafter  made, each of
which is, without further affirmation, added to and made a part hereof,
constitutes the entire agreement and understanding of the parties on the subject
matter hereof and, as of the Contract Effective Date, supercedes all prior
written and oral agreements between the parties, excluding amounts due Yoee
which may have accrued under the Original Agreement. This Agreement may be
modified only by written agreement of the parties. In the event that the
provisions of an attachment conflict with any terms herein, then the provisions
of the attachment shall control.

6


--------------------------------------------------------------------------------




 

By signing below, the parties acknowledge their acceptance of the terms and
conditions of this Agreement and its attachments.

TDS Networks, Inc.

 

Yoee.com

One Harbor Drive, Suite 300

 

No.20 Xibane Dongil, Chaoyang District

Sausalito, CA 94965

 

Beijing, China 100028

 

 

 

Signature:

/s/ Gregory Lyklardopoulos

 

 

Signature:

/s/ Justin Xiong

 

Printed Name: Gregory Lyklardopoulos

 

Printed Name: Justin Xiong

Title: Chairman and CEO

 

Title: CEO

Date:

 

Date: 2006.3.10

 

7


--------------------------------------------------------------------------------